Exhibit 10.1 

 

 

 

 

 

HESKA CORPORATION

1997 EMPLOYEE STOCK PURCHASE PLAN

(AS AMENDED AND RESTATED, EFFECTIVE FEBRUARY 6, 2015)

 

 

 

 

 

 

1

 

 



TABLE OF CONTENTS

 



SECTION 1   PURPOSE OF THE PLAN 5 SECTION 2   ADMINISTRATION OF THE PLAN 5 (a)
Committee Composition 5 (b) Committee Responsibilities 5 SECTION 3.   ENROLLMENT
AND PARTICIPATION 5 (a) Offering Periods 5 (b) Accumulation Periods 5 (c)
Enrollment 5 (d) Duration of Participation 6 (e) Applicable Offering Period 6
SECTION 4.   EMPLOYEE PAYROLL CONTRIBUTIONS 6 (a) Frequency of Payroll
Deductions 6 (b) Amount of Payroll Deductions 6 (c) Changing Withholding Rate 7
(d) Discontinuing Payroll Deductions 7 (e) Limit on Number of Elections 7 (f)
Contribution Account Deposits 7 SECTION 5.   WITHDRAWAL FROM THE PLAN 7 (a)
Withdrawal 7 (b) Failure to Participate 7 (c) Re-Enrollment After Withdrawal 7
SECTION 6.   CHANGE IN EMPLOYMENT STATUS 8 (a) Termination of Employment 8 (b)
Leave of Absence 8 (c) Death 8 SECTION 7.   PLAN ACCOUNTS AND PURCHASE OF SHARES
8 (a) Contribution Accounts and Purchase Accounts 8 (b) Immediate Notification
Share Purchase 8 (c) Purchase Price at the Close of an Accumulation Period 9 (d)
Number of Shares Purchased at the Close of an Accumulation Period 9 (e)
Available Shares Insufficient 10

 

 

2

 



 

(f) Issuance of Stock 10 (g) Contribution Account Unused Cash Balances 10
SECTION 8.   LIMITATIONS ON STOCK OWNERSHIP 10 (a) Five Percent Limit 10 (b)
$25,000 Limit 11 SECTION 9.   RIGHTS NOT TRANSFRABLE 11 SECTION 10.   NO RIGHTS
AS AN EMPLOYEE 11 SECTION 11.   NO RIGHTS AS A STOCKHOLDER 11 SECTION 12.  
STOCK OFFERED UNDER THE PLAN 11 (a) Authorized Shares 11 (b) Anti-Dilution
Adjustments 11 (c) Reorganizations 12 SECTION 13.   AMENDMENT OR DICONTINUANCE
12 SECTION 14.   DEFINITIONS 12 (a) Accumulation Period 12 (b) Base Price

12

(c) Board 12 (d) Change in Control 12 (e) Code 13 (f) Committee 13 (g) Company
13 (h) Compensation 13 (i) Contribution Account 13 (j) Eligible Employee 13 (k)
Exchange Act 13 (l) Fair Market Value 13 (m) Immediate Price 14 (n) Immediate
Purchase Notification 14 (o) Intraquarter Low 14 (p) New Offering Date 14 (q)
Notification Offering Period 14 (r) Notification Price 14 (s) Offering Period 14
(t) Participant 14

 

 

3

 



 

(u) Participating Company 14 (v) Plan 14 (w) Purchase Account 15 (x) Purchase
Price 15 (y) Remaining Shares 15 (z) Stock 15 (aa) Subsidiary 15 SECTION 15.  
EXECUTION 15

 

 

 

 





 

 

 

 



4

 





HESKA CORPORATION

1997 EMPLOYEE STOCK PURCHASE PLAN

AS AMENDED AND RESTATED EFFECTIVE FEBRUARY 6, 2015

SECTION 1. PURPOSE OF THE PLAN.

The Plan was adopted by the Board on April 23, 1997. The purpose of the Plan is
to provide Eligible Employees with an opportunity to increase their proprietary
interest in the success of the Company by purchasing Stock from the Company on
favorable terms. The Plan is intended to qualify under section 423 of the Code.

 

The Plan was amended and restated on May 16, 2002, February 6, 2004, February
24, 2005, June 17, 2008, May 4, 2010 and April 30, 2013. The Plan is now amended
and restated, effective February 6, 2015.

SECTION 2. ADMINISTRATION OF THE PLAN.

(a)       Committee Composition. The Plan shall be administered by the
Committee. The Committee shall consist exclusively of one or more directors of
the Company, who shall be appointed by the Board.

(b)      Committee Responsibilities. The Committee shall interpret the Plan and
make all other policy decisions relating to the operation of the Plan. The
Committee may adopt such rules, guidelines and forms as it deems appropriate to
implement the Plan. The Committee's determinations under the Plan shall be final
and binding on all persons.

SECTION 3. ENROLLMENT AND PARTICIPATION.

(a) Offering Periods. From July 1, 2013 to March 31, 2015, four overlapping
Offering Periods shall commence in each calendar year. The Offering Periods
shall consist of the 27-month periods commencing on each January 1, April 1,
July 1 and October 1. While the Plan is in effect thereafter, at least four
overlapping Offering Periods shall commence in each calendar year. Offering
Periods shall begin on each January 1, April 1, July 1 and October 1 as well as
on any Intraquarter Low.

(b) Accumulation Periods. While the Plan is in effect, four Accumulation Periods
shall commence in each calendar year. The Accumulation Periods shall consist of
the three-month periods commencing on each January 1, April 1, July 1 and
October 1.

(c)       Enrollment. Any individual who, at the end of the day immediately
preceding the first day of an Offering Period, qualifies as an Eligible Employee
may elect to become a Participant in the Plan for such Offering Period by
executing the prescribed form, which shall be filed with the Company at the
prescribed location prior to the commencement of such Offering Period; provided,
however, that no Eligible Employee who does not comply with the five percent
limit outlined in Section 8(a) at the commencement of such Offering Period shall
become a Participant in the Plan under this Subsection (c) and, furthermore,
that no Eligible Employee shall be enrolled in an Offering Period beginning
prior to the New Offering Date applicable to such Eligible Employee.

5

 

(d)      Duration of Participation. Once enrolled in the Plan, a Participant
shall continue to participate in the Plan until he or she withdraws from the
Plan under Section 5(a), is withdrawn from the Plan under Section 5(b) or is
withdrawn from the Plan under Section 6(a). A Participant who withdrew from the
Plan under Section 5(a) or was withdrawn from the Plan under Section 5(b) may
again become a Participant, if he or she then is an Eligible Employee, by
following the procedure described in Subsection (c) above.

(e)       Applicable Offering Period. Only one Offering Period may apply to a
Participant at one time. The applicable Offering Period for a given Participant
shall be determined as follows:

(i)        Once a Participant is enrolled in the Plan for an Offering Period,
such Offering Period shall continue to apply to him or her until the earliest of
(A) the end of such Offering Period, (B) the end of his or her participation
under Subsection (d) above, (C) enrollment by the Participant in a subsequent
Offering Period following a written request on the prescribed form to enroll in
an immediately subsequent Offering Period filed with the Company at the
prescribed location prior to the commencement of such subsequent Offering
Period, which shall only be effective if (1) such subsequent Offering Period
begins on or after the New Offering Date applicable to such Participant and (2)
such Participant complies with the five percent limit outlined in Section 8(a),
or (D) automatic enrollment in a subsequent Offering Period under Paragraph (ii)
below.

(ii) In the event that the Base Price of Stock at the commencement of the
Offering Period in which the Participant is enrolled is higher than at the
commencement of any subsequent Offering Period, the Participant shall
automatically be enrolled in such subsequent Offering Period if (A) such
subsequent Offering Period begins on or after the New Offering Date applicable
to such Participant and (B) such Participant complies with the five percent
limit outlined in Section 8(a), unless (1) the Participant has filed a written
request on the prescribed form not to be enrolled in such subsequent Offering
Period with the Company at the prescribed location prior to the commencement of
such subsequent Offering Period and (2) the Offering Period in which the
Participant is enrolled began prior to the first day of the current calendar
quarter.

(iii)    When a Participant reaches the end of an Offering Period then such
Participant shall be enrolled automatically for the Offering Period that
commences immediately thereafter unless such Participant does not comply with
the five percent limit outlined in Section 8(a).

SECTION 4. EMPLOYEE CONTRIBUTIONS.

(a)       Frequency of Payroll Deductions. A Participant may purchase shares of
Stock under the Plan by means of payroll deductions. Payroll deductions, as
designated by the Participant pursuant to Subsection (b) below, shall occur on
each payday during participation in the Plan.

(b)      Amount of Payroll Deductions. An Eligible Employee shall designate on
the prescribed form the portion of his or her Compensation that he or she elects
to have withheld for the purchase of Stock. Such portion shall be either (A) a
whole percentage of the Eligible Employee's Compensation, but not less than 1%
nor more than 10% or (B) a positive fixed amount from each Compensation payment
made by the Company to the Eligible Employee. Any

6

 

other provision of the Plan notwithstanding, no Participant shall have more than
$2,500 from payroll deductions in the same calendar month, which for the
avoidance of doubt shall exclude any deposit made pursuant to Section 4(f) or
Section 7(b). If a Participant is precluded by this Subsection (b) or Section
7(a) from making additional contributions into his or her Contribution Account
then his or her payroll deductions shall be discontinued automatically until no
longer precluded by this Subsection (b), Section 7(a) and any other provision of
the Plan.

(c)       Changing Withholding Rate. If a Participant wishes to change the rate
of payroll withholding, he or she may do so by filing the prescribed form with
the Company at the prescribed location at any time. The new withholding rate
shall be effective as soon as reasonably practicable after such form has been
received by the Company. The new withholding rate must be consistent with the
provisions of Section 4(b).

(d)      Discontinuing Payroll Deductions. If a Participant wishes to
discontinue employee contributions entirely, he or she must withdraw from the
Plan under Section 5(a). Such Participant may re-enroll in the Plan if he or she
meets the requirements of Section 3(c). Re-enrollment may be effective only at
the commencement of an Offering Period.

(e)       Limit on Number of Elections. No Participant shall make more than two
elections under Subsection (c) above in any rolling three-month period, nor more
than three elections under Subsection (c) above in any rolling six-month period
nor more than four elections under Subsection (c) above in any rolling
twelve-month period.

(f)       Contribution Account Deposits. A Participant may make a deposit into
his or her Contribution Account during the first 15 days of a new Offering
Period applicable to such Participant or the first 15 days of a new Accumulation
Period applicable to such Participant by filing the prescribed form at the
prescribed location along with the deposit, unless such deposit is prohibited
under Section 7(a).

SECTION 5. WITHDRAWAL FROM THE PLAN.

(a) Withdrawal. A Participant may elect to withdraw from the Plan by filing the
prescribed form with the Company at the prescribed location at any time before
the last day of an Accumulation Period. As soon as reasonably practicable
thereafter, payroll deductions shall cease and the entire amount credited to the
Participant's Contribution Account and Purchase Account shall be refunded to him
or her in cash, without interest. No partial withdrawals shall be permitted.

(b) Failure to Participate. A participant who did not purchase Stock under the
Plan during an Accumulation Period due to a decision to discontinue employee
contributions under Section 4(d) prior to February 6, 2015 shall be deemed as
failing to participate in the Plan and shall be withdrawn from the Plan
automatically. As soon as reasonably practicable thereafter, the entire amount
credited to the Participant's Contribution Account shall be refunded to him or
her in cash, without interest.

7

 

(c)       Re-Enrollment After Withdrawal. A former Participant who has withdrawn
or was withdrawn from the Plan shall not be a Participant until he or she
re-enrolls in the Plan under Section 3(c). Re-enrollment may be effective only
at the commencement of an Offering Period.

SECTION 6. CHANGE IN EMPLOYMENT STATUS.

(a)       Termination of Employment. Termination of employment as an Eligible
Employee for any reason, including death, prior to the final day of an
Accumulation Period shall be treated as an automatic withdrawal from the Plan
under Section 5(a) at the end of the penultimate day of the Accumulation Period
in which the termination of employment occurred. Termination of employment as an
Eligible Employee for any reason, including death, on the final day of an
Accumulation Period shall be treated as an automatic withdrawal from the Plan
under Section 5(a) at the close of such Accumulation Period immediately
following the purchase of stock, if any, under Section 7(d). (A transfer from
one Participating Company to another shall not be treated as a termination of
employment.)

(b)      Leave of Absence. For purposes of the Plan, employment shall not be
deemed to terminate when the Participant goes on a military leave, a sick leave
or another bona fide leave of absence, if the leave was approved by the Company
in writing and if continued crediting of service for such purpose is expressly
required by the terms of such leave or by applicable law (as determined by the
Company). Employment, however, shall be deemed to terminate 90 days after the
Participant goes on a leave, unless a contract or statute protects his or her
right to return to work. Employment shall be deemed to terminate in any event
when the approved leave ends, unless the Participant immediately returns to
work.

(c)       Death. In the event of the Participant's death, unless otherwise
prohibited by law, the entire amount credited to his or her Contribution Account
and his or her Purchase Account shall be paid to a beneficiary designated by him
or her for this purpose on the prescribed form or, if none, to the Participant's
estate. Such form shall be valid only if it was filed with the Company at the
prescribed location before the Participant's death and is not otherwise
prohibited by law.

SECTION 7. PLAN ACCOUNTS AND PURCHASE OF SHARES.

(a) Contribution Accounts and Purchase Accounts. The Company shall maintain a
Contribution Account on its books in the name of each Participant. Whenever an
amount is deducted from the Participant's Compensation under the Plan or the
Participant makes a deposit subject to Section 4(f) above, such amount shall be
credited to the Participant's Contribution Account. A Participant may have no
more than $10,000 in his or her Contribution Account at any time. The Company
shall also maintain a Purchase Account on its books in the name of each
Participant. Whenever any Participant makes a deposit pursuant to an Immediate
Purchase Notification under Subsection (b) below, the amount of such deposit
shall be credited to the Participant's Purchase Account. There is no limit on
the funds a Participant may have in his or her Purchase Account. Amounts
credited to Contribution Accounts and Purchase Accounts shall not be trust funds
and may be commingled with the Company's general assets and applied to general
corporate purposes. No interest shall be credited to Contribution Accounts and
Purchase Accounts.

8

 

(b)      Immediate Notification Share Purchase. A Participant may elect to
purchase Stock at the commencement of an Offering Period, or effective at 5 p.m.
on any day other than the last day of an Accumulation Period, by filing the
prescribed form with the Company prior to such purchase - an Immediate Purchase
Notification for such Participant. A Participant may make a deposit at the time
of an Immediate Purchase Notification. The Offering Period in which an Immediate
Purchase Notification is to be effective is a Notification Offering Period for
such Participant. At the time the Immediate Purchase Notification is to be
effective, the combined amount in the Participant's Contribution Account and the
Participant's Purchase Account is divided by the Immediate Price at that time
and the number of shares that results shall be purchased from the Company with
the funds in the Participant's Contribution Account and the Participant's
Purchase Account. The foregoing notwithstanding, no Participant shall purchase
more than Remaining Shares nor more than the amounts of Stock established for
the plan in Sections 8(b) and 12(a) at this time. Any remaining funds in the
Participant's Contribution Account shall then be deposited into the
Participant's Purchase Account and no further deposits will be allowed in the
Participant's Purchase Account under this Subsection (b) or the Participant's
Contribution Account under Section 4(f) until the Notification Offering Period
ends; provided, however, that if the Participant purchased the maximum amount of
Stock allowed under Section 8(b) during the calendar year which included the
Immediate Purchase Notification, the Participant may make one (1) deposit into
his or her Purchase Account in January of the first calendar year following the
Immediate Purchase Notification prior to 5 p.m. on January 31 and, further
provided, that if the Participant purchased the maximum amount of Stock allowed
under Section 8(b) during both the calendar year which included the Immediate
Purchase Notification and the first calendar year following the Immediate
Purchase Notification, the Participant may make one (1) deposit into his or her
Purchase Account in January of the second calendar year following the Immediate
Purchase Notification prior to 5 p.m. on January 31. During the Notification
Offering Period, at 5 p.m. on January 31 of each year following the year of the
Immediate Purchase Notification, any amount in the Participant's Purchase
Account shall be divided by the Notification Price and the number of shares that
results shall be purchased from the Company with the funds in the Participant's
Purchase Account. The foregoing notwithstanding, no Participant shall purchase
more than Remaining Shares nor more than the amounts of Stock established for
the Plan in Sections 8(b) and 12(a) on any such January 31. Any fractional
share, as calculated under this Subsection (b), shall be rounded down to the
next lower whole share. As soon as reasonably practicable following an Immediate
Purchase Notification, payroll deductions shall be discontinued automatically
and shall automatically resume at the beginning of the next Offering Period in
which the Participant is enrolled. Any payroll deductions made during a
Notification Offering Period subsequent to the purchase of Shares following an
Immediate Purchase Notification shall be returned to the Participant as soon as
reasonably practicable, without interest. Any amount remaining in the
Participant's Purchase Account at the end of the Notification Offering Period
shall be refunded to the Participant in cash, without interest, at that time.

(c)       Purchase Price at the close of an Accumulation Period. The Purchase
Price for each share of Stock purchased at the close of an Accumulation Period
shall be the lesser of: (i) 85% of the Fair Market Value of a share of Stock at
the close of such Accumulation period and (ii) the greater of (A) 85% of the
Fair Market Value of a share of Stock at the commencement of the applicable
Offering Period, (B) the Fair Market Value of a share of Stock at the
commencement

9

 

of the applicable Offering Period less 1 cent or (C) 65% of the Fair Market
Value of a share of Stock at the close of such Accumulation Period.

(d)      Number of Shares Purchased at the close of an Accumulation Period. As
of the last day of each Accumulation Period, each Participant shall be deemed to
have elected to purchase the number of shares of Stock calculated in accordance
with this Subsection (d), unless the Participant has previously elected to
withdraw from the Plan in accordance with Section 5(a). The amount then in the
Participant's Contribution Account shall be divided by the Purchase Price, and
the number of shares that results shall be purchased from the Company with the
funds in the Participant's Plan Account. The foregoing notwithstanding, no
Participant shall purchase more than 200 shares of Stock with respect to any
Accumulation Period nor more than the amounts of Stock established for the Plan
in Sections 8(b) and 12(a). Any fractional share, as calculated under this
Subsection (c), shall be rounded down to the next lower whole share.

(e)       Available Shares Insufficient. In the event that the aggregate number
of shares that all Participants elect to purchase at any time, such as the close
of an Accumulation Period, exceeds the maximum number of shares remaining
available for issuance under Section 12(a), then the number of shares to which
each Participant is entitled shall be determined by multiplying the number of
shares available for issuance by a fraction, the numerator of which is the
number of shares that such Participant has elected to purchase and the
denominator of which is the number of shares that all Participants have elected
to purchase.

(f)       Issuance of Stock. The Committee may determine that shares of Stock
purchased by a Participant under the Plan shall be held for each Participant's
benefit by a broker designated by the Committee. Such shares shall be issued as
soon as reasonably administratively practicable after shares of Stock are
purchased. Shares may be registered in the name of the Participant or jointly in
the name of the Participant and his or her spouse as joint tenants with right of
survivorship or as community property.

(g)      Contribution Account Unused Cash Balances. An amount remaining in the
Participant's Contribution Account that represents the Purchase Price for any
fractional share shall be carried over in the Participant's Contribution Account
to the next Accumulation Period. Any amount remaining in the Participant's
Contribution Account that represents the Purchase Price for whole shares that
could not be purchased by reason of Subsection (d) above shall be refunded to
the Participant in cash, without interest.

SECTION 8. LIMITATIONS ON STOCK OWNERSHIP.

(a) Five Percent Limit. Any other provision of the Plan notwithstanding, no
Participant shall be granted a right to purchase Stock under the Plan if such
Participant, immediately after his or her election to purchase such Stock, would
own stock possessing 5% or more of the total combined voting power or value of
all classes of stock of the Company or any parent or Subsidiary of the Company.
For purposes of this Subsection (a), the following rules shall apply:

(i)        Ownership of stock shall be determined after applying the attribution
rules of section 424(d) of the Code;

10

 

(ii)      Each Participant shall be deemed to own any stock that he or she has a
right or option to purchase under this or any other plan; and

(iii)    Each Participant shall be deemed to have the right to purchase 1,800
shares of Stock under this Plan with respect to each Offering Period.

(b) $25,000 Limit. Any other provision of the Plan notwithstanding, no
Participant shall purchase Stock with a Fair Market Value (determined at the
time such purchase right option is granted) in excess of $25,000 during any
calendar year under this Plan and all other employee stock purchase plans of the
Company or any parent or Subsidiary of the Company. For purposes of this
Subsection (b), employee stock purchase plans not described in section 423 of
the Code shall be disregarded. If a Participant is precluded by this Subsection
(b) from purchasing additional Stock under the Plan, then his or her employee
contributions shall automatically be discontinued and shall resume automatically
at the beginning of the first Accumulation Period ending in the next calendar
year or, if later, the first Accumulation Period during which the Participant is
enrolled in an Offering Period other than a Notification Offering Period
attributable to the Participant.

SECTION 9. RIGHTS NOT TRANSFERABLE.

 

The rights of any Participant under the Plan, or any Participant's interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by beneficiary designation or the laws of
descent and distribution. If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interest under the Plan, other
than by beneficiary designation or the laws of descent and distribution, then
such act shall be treated as an election by the Participant to withdraw from the
Plan under Section 5(a).

SECTION 10. NO RIGHTS AS AN EMPLOYEE.

 

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.

SECTION 11. NO RIGHTS AS A STOCKHOLDER.

 

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased under the Plan.

SECTION 12. STOCK OFFERED UNDER THE PLAN.

(a) Authorized Shares. The aggregate number of shares of Stock available for
purchase under the Plan shall be 450,000, subject to adjustment pursuant to this
Section 12.

11

 

(b) Anti-Dilution Adjustments. The aggregate number of shares of Stock offered
under the Plan, the 200 share limit described in Section 7(d), the 1,800 share
right to purchase calculation described in Section 8(a)(iii), the 1,800 share
starting point and any pre-dilution purchases described in Section 14(y) and the
price of shares that any Participant has elected to purchase shall be adjusted
proportionately as directed by the Committee for any increase or decrease in the
number of outstanding shares of Stock resulting from a subdivision or
consolidation of shares or the payment of a stock dividend, any other increase
or decrease in such shares effected without receipt or payment of consideration
by the Company, the distribution of the shares of a Subsidiary to the Company's
stockholders or a similar event.

(c) Reorganizations. Any other provision of the Plan notwithstanding,
immediately prior to the effective time of a Change in Control, the Offering
Period and Accumulation Period then in progress shall terminate, shares shall be
purchased pursuant to Section 7 and any remaining unused balance in a given
Participant's Contribution Account and Purchase Account shall be returned to
such Participant. In the event of a merger or consolidation to which the Company
is a constituent corporation and which does not constitute a Change in Control,
the Plan shall continue unless the plan of merger or consolidation provides
otherwise. The Plan shall in no event be construed to restrict in any way the
Company's right to undertake a dissolution, liquidation, merger, consolidation
or other reorganization.

SECTION 13. AMENDMENT OR DISCONTINUANCE.

 

The Board shall have the right to amend, suspend or terminate the Plan at any
time and without notice. Except as provided in Section 12, any increase in the
aggregate number of shares of Stock to be issued under the Plan shall be subject
to approval by a vote of the stockholders of the Company. In addition, any other
amendment of the Plan shall be subject to approval by a vote of the stockholders
of the Company to the extent required by an applicable law or regulation.

SECTION 14. DEFINITIONS.

(a) "Accumulation Period" means a three-month period during which contributions
may be made toward the purchase of Stock under the Plan, as determined pursuant
to Section 3(b).

(b) "Base Price" means the Immediate Price at the commencement of a given
Offering Period.

(c) "Board" means the Board of Directors of the Company, as constituted from
time to time.

(d) "Change in Control" means:

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity's securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization; or

12

 

(ii) The sale, transfer or other disposition of all or substantially all of the
Company's assets or the complete liquidation or dissolution of the Company.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company's incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company's securities immediately before such transaction.

(e) "Code" means the Internal Revenue Code of 1986, as amended.

(f) "Committee" means a committee of the Board, as described in Section 2.

(g) "Company" means Heska Corporation, a Delaware corporation.

(h) "Compensation" means (i) the total compensation paid in cash to a
Participant by a Participating Company, including salaries, wages, bonuses,
incentive compensation, commissions and overtime pay, plus (ii) any pre-tax
contributions made by the Participant under Section 401(k) or 125 of the Code.
Compensation shall exclude moving or relocation allowances, car allowances,
imputed income attributable to cars or life insurance, fringe benefits,
contributions to employee benefit plans and similar items. The Committee shall
determine whether a particular item is included in Compensation.

(i)        "Contribution Account" means the account established for each
Participant pursuant to Section 7(a).

(j)        "Eligible Employee" means any employee of a Participating Company
whose customary employment is for more than five months per calendar year and
for more than 20 hours per week. The foregoing notwithstanding, an individual
shall not be considered an Eligible Employee if his or her participation in the
Plan is prohibited by the law of any country which has jurisdiction over him or
her.

(k)      "Exchange Act" means the Securities Exchange Act of 1934, as amended.

(l)        "Fair Market Value" means the market price of Stock, determined by
the Committee as follows:

(i)        If Stock is normally listed on the Nasdaq Stock Market, then the Fair
Market Value shall be equal to the last transaction price reported by the Nasdaq
Stock Market;

(ii)      If provision (i) above is not applicable and Stock is normally listed
on a stock exchange, then the Fair Market Value shall be equal to the last
transaction price reported by such stock exchange;

(iii)    If provisions (i) and (ii) above are not applicable and Stock was
traded over-the-counter on the date in question, then the Fair Market Value
shall be equal to the last transaction price reported by the principal automated
inter-dealer quotation system on which Stock is quoted or, if the Stock is not
quoted on any such system, by the "Pink Sheets" published by the National
Quotation Bureau, Inc.; and

13

 

(iv)    If none of the foregoing provisions is applicable or may be implemented,
then the Fair Market Value shall be determined by the Committee in good faith on
such basis as it deems appropriate.

 

Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices as reported directly to the Company by the Nasdaq Stock
Market or a comparable exchange or as reported in The Wall Street Journal. Such
determination shall be conclusive and binding on all persons.

(m)    "Immediate Price" means 95% of the Fair Market Value of a share of Stock
for Offering Periods beginning prior to April 1, 2015 and the greater of (i) 85%
of the Fair Market Value of a share of Stock or (ii) the Fair Market Value of a
share of Stock less 1 cent for Offering Periods beginning on or after April 1,
2015.

(n)      "Immediate Purchase Notification" means the election and related
process set forth in Section 7(b)

(o)      "Intraquarter Low" means 5 p.m. on any day other than the last day of a
given calendar quarter on which the Fair Market Value of Stock is less than it
was at the commencement of such calendar quarter and less than it was at any
previous Intraquarter Low during such calendar quarter.

(p)      "New Offering Date" means, for a given individual, the later of (i)
July 1, 2013 and (ii) the day following the last day of the most recent
Notification Offering Period in which such individual filed an Immediate
Purchase Notification, if applicable. For example, if an individual is enrolled
in an Offering Period beginning on January 1, 2016 and files an Immediate
Purchase Notification on January 15, 2016, then this Offering Period is a
Notification Offering Period for such individual, including if such individual
withdraws from the Plan or terminates employment with the Company, and the
related New Offering Date is April 1, 2018.

(q)      "Notification Offering Period" means, for a given individual, an
Offering Period in which an Immediate Purchase Notification is to be effective.

(r)        "Notification Price" means the Immediate Price at the commencement of
the applicable Offering Period if a given Participant gave an Immediate Purchase
Notification to purchase Stock at the commencement of such Offering Period.
Otherwise, the Immediate Price at the time of purchase.

(s)       "Offering Period" means a period of up to 27 months with respect to
which the right to purchase Stock may be granted under the Plan and during which
contributions may be made toward the purchase of Stock under the Plan, as
determined pursuant to Section 3(a). All Offering Periods shall end on the
latest quarter end (i.e. one of March 31, June 30, September 30 and December 31)
no more than 27 months from the commencement of a given Offering Period.

(t)        "Participant" means an Eligible Employee who elects to participate in
the Plan, as provided in Section 3(c).

14

 

(u)      "Participating Company" means (i) the Company and (ii) each present or
future Subsidiary designated by the Committee as a Participating Company.

(v)      "Plan" means this Heska Corporation 1997 Employee Stock Purchase Plan,
as it may be amended from time to time.

(w)    "Purchase Account" means the account established for each Participant
pursuant to Section 7(a).

(x)      "Purchase Price" means the price at which Participants may purchase
Stock at the close of an Accumulation Period under the Plan, as determined
pursuant to Section 7(c).

(y)      "Remaining Shares" means the number of shares of Stock equal to 1,800
less (i) cumulative shares of Stock purchased pursuant to Section 7(d) in a
given Notification Offering Period prior to an Immediate Purchase Notification
less (ii) cumulative shares of Stock purchased pursuant to Section 7(b) in a
given Notification Offering Period following an Immediate Purchase Notification.

(z)       "Stock" means the Common Stock of the Company.

(aa)   "Subsidiary" means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 



SECTION 15. EXECUTION.

To record the most recent amendment of the Plan by the Board or its Committee on
February 6, 2015, the Company has caused its authorized officer to execute the
same.

 

  HESKA CORPORATION             By: /s/ Kevin S. Wilson           Chief
Executive Officer and President

 

 

 

 

 

 

 

-15-